DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to A turbocharger for an internal combustion engine comprising a housing (1) with an exhaust-gas-side turbine blade (2) and an air-side turbine blade, a shaft (3) connecting the turbine blades, and at least one radially acting rotary bearing for mounting the shaft (3), wherein the rotary bearing is designed as a hydrodynamic floating bearing, wherein a lubricant flows in a completely surrounding bearing gap (8) of the rotary bearing in the direction of rotation and has a local lubricant pressure, characterized in that the bearing gap (8) has a contouring (10, 11, 10a, 11a, 12, 13, 14, 15) due to which at least two, local maxima (PM1, PM2) of the lubricant pressure are formed at two defined angular positions (W1, W2) in the direction of rotation, and the turbocharger is designed as a multi-scroll turbocharger, wherein the at least two local maxima (PM1, PM2) of the lubricant pressure have a respective relative angular position to at least two differently positioned inlet areas (4, 4a, 5, 5a) of the exhaust-gas-side turbine blade (2), in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.


US Publication 20180258984 teaches the use of a contoured floating bearing gap which will in effect result in a maximum pressure location, though this teaching is not expressly disclosed. It, however, fails to teach multiple scrolls and specifically local  at least two local maxima (PM1, PM2) of the lubricant pressure have a respective relative angular position to at least two differently positioned inlet areas (4, 4a, 5, 5a) of the exhaust-gas-side turbine blade.
The above missing feature is taught by US Patent 11187236 which discloses a multiple scroll design where local maximum pressure areas are specifically defined relative to the exhaust scroll ports. It fails, however, to teach the use of a floating bearing, and while it does disclose contouring in a similar manner around the shaft, it expressly teaches away from using a floating bearing as it would not achieve the desired angular placement of the local maxima (Par 0019).
As such there is no reasonable teaching for setting a specific local pressure maxima for a floating contoured bearing as defined in the specification, where the system is a multi scroll system with a specific angle between the exhaust inlets and the local maxima.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims  1-17 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746